Exhibit 8.1 LIST OF SIGNIFICANT SUBSIDIARIES The following is a list of Crude Carriers Corp.’s significant subsidiaries as at December 31, 2010: Name of Subsidiary Jurisdiction of Incorporation Proportion of Ownership Interest Crude Carriers Operating Corp. Republic of The Marshall Islands 100% Achilleas Carriers Corp. Liberia 100% Alexander the Great Carriers Corp. Liberia 100% Aias Carriers Corp. Liberia 100% Amoureux Carriers Corp. Liberia 100% Miltiadis M II Carriers Corp. Republic of The Marshall Islands 100%
